Gunter, J.
Probate of a will was granted by the county court and appeal taken therefrom by the contestant to the district court. Upon retrial there contestant offered to prove by witnesses other than those attesting the will ‘ ‘ that the testator was not at the time of executing said will of sound mind and disposing memory. ’ ’ This offer the court refused, and therein erred. The contestant was not limited to the testimony • of .the subscribing witnesses of the will, but was entitled to introduce any competent testimony to the mental capacity of the testator. — In re D’Avignon’s Will, 12 Colo App. 489, 55 Pac. 936.
No opinion is expressed upon the remaining question presented.
Let the judgment be reversed.

Reversed.